Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 24, 2022 has been entered.
Claims 1-5, 8-9, 11 and 14-18 are currently pending. Claims 1-2 have been amended. Claim 19 has been canceled. Claims 11 and 14-17 were previously withdrawn. Claims 1-5, 8-9 and 18 are currently under examination.  
Rejections Withdrawn
2.	In view of Applicant’s response, the rejection of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Leimer et al., The Journal of Infectious Diseases, 2016 (published online 7/17/15 and presented in part at the 24th European Congress of Clinical Microbiology and Infectious Diseases on 10-13 May 2014); 213:305-13, and further in view of Fischetti, Curr Opin Microbiol., 2008; 11(5):393-400 is withdrawn.
3.	In view of Applicant’s response, the rejection of claims 1, 2, 4 and 5 under 35 U.S.C. 103 as being unpatentable over Dey et al., Journal of Inflammation Research, Jan 2015; 8:29-47, and further in view of Fischetti, Curr Opin Microbiol., 2008; 11(5):393-400 is withdrawn.
Rejections Maintained 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	The rejection of claims 1-5, 8-9 and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for the reasons set forth in the previous office action. The cancelation of claim 19 renders said rejection moot. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicant argues that:
1) Applicant has amended claim 1 by limiting the bacterial infection to an intracellular and/or persistent bacterial infection that is supported by the examples in the specification as filed. Applicant submits that intracellular persistent bacterial infection covers a very limited number of infections. 
2) Limiting “lysosomotropic alkalinizing agent” to the three exemplified would be an undue limitation of the claimed invention.  The first agent is described as a lysosomotropic alkalinizing agent that increases the intracellular pH of a host cell and/or of an intracellular compartment of a host cell, which is already a quite limited feature. The working examples in the specification relate to completely different classes of compounds showing that the lysosomotropic alkalinizing agent should not be restricted to a certain class of compounds or any particular compounds.
	Applicant’s arguments have been fully considered, but are deemed non-persuasive. 
Independent claim 1 is drawn to a method of treatment of an intracellular and/or persistent bacterial infection in a subject in need thereof, comprising: a) administration of an effective amount of a first agent, wherein said first agent increases the intracellular pH of a host cell and/or of an intracellular compartment of a host cell; and b) administration of an effective amount of a second agent, wherein said second agent is a bactericidal agent, wherein the first agent is a lysosomotropic alkalinizing agent and enhances the activity of the second agent, and wherein the second agent is a bacterial lysin or autolysin, or a bacteriophage lysin.
With regard to Point 1, Applicant has amended the claims to the treatment of any intracellular and/or persistent bacterial infection. The specification only describes an infection caused Staphylococcus aureus, however intracellular and/or persistent infections may include, but is not limited to, infections caused by Mycobacteria, Helicobacter, Salmonella, Treponema, Pseudomonas, Escherichia, Staphylococcus and Hemophilus. The only bacterial infection taught by the examples of the specification are as it pertains to Staphylococcus aureus and that as it pertains to treating infected host cells with lysosomotropic alkalinizing agents. It described that chloroquine, bafilomycin A1 or ammonium chloride has the ability to neutralize the phagolysosomal pH. The host cells treated with lysosomotropic alkalinizing agents exhibited significantly lower percentages of SCVs seven days after infection (FIG. 3). No differences in total colony counts between control and treated cells were observed. Lysosomotropic alkalinizing agents did not inhibit bacterial growth at the concentrations used. No significant differences in host cell viability were observed after treatment with the alkalinizing agents.
The demonstration of more specific lysosomotropic alkalinizing agents as correlated to the types of bacterial infections that have been claimed is of importance and remains of concern. Knowing which lysosomotropic alkalinizing agents enhance the activity of bacterial lysins, autolysins, and bacteriophage lysins, and which will then be capable of treating any intracellular or persistent bacterial infection is important because lysins do not all have the same mechanism. Within the phage lysins, there are different mechanisms. Some phages have a single lysin gene that destroys peptidoglycan, but some require two different enzymes for the lysin to work. See Jofre et al., Encyclopedia of Food Microbiology, 1999, Lysin, accessed from (https://www.sciencedirect.com/topics/biochemistry-genetics-and-molecular-biology/lysin). Some lysins have a specificity as to what they will lyse.  For example, listeriophage lysins  generally do not affect other bacteria.  Thus, it remains unclear which lysosomotropic agents would work with which lysin, or even which lysin will treat any given disease.  This is even more important when you consider that the different types of bacteria encompassed have vastly different cell walls (gram positive, gram negative, mycobacteria, etc.).


	With regard to Point 2, the claims are a genus claim drawn to lysosomotropic alkalinizing agents. Applicant’s argument that lysosomotropic alkalinizing agents is limited and that the specification has demonstrated that said agents enhance the activity of lysins is acknowledged. 
As noted above, the demonstration of more specific lysosomotropic alkalinizing agents as correlated to the types of bacterial infections that have been claimed is of importance and remains of concern. Knowing which lysosomotropic alkalinizing agents enhance the activity of bacterial lysins, autolysins, and bacteriophage lysins, and which will then be capable of treating any intracellular or persistent bacterial infection is important because lysins do not all have the same mechanism. Within the phage lysins, there are different mechanisms. Some phages have a single lysin gene that destroys peptidoglycan, but some require two different enzymes for the lysin to work. Some lysins have a specificity as to what they will lyse.  For example, listeriophage lysins  generally do not affect other bacteria.  Thus, it remains unclear which lysosomotropic agents would work with which lysin, or even which lysin will treat any given disease.  This is even more important when you consider that the different types of bacteria encompassed have vastly different cell walls (gram positive, gram negative, mycobacteria, etc.).
Additionally, as it pertains to having the ability to enhance activitiy of lysins, the specification has not demonstrated this feature. While, the specification has demonstrated that particular lysosomotropic alkalinizing agents can enhance particular lysins and that particular combinations inhibit the growth of Staphylococcus aureus, this is not equivalent to any lysosomotropic alkalinizing agent enhancing the activity of any lysin. Nor does it demonstrate that the combination is capable of inhibiting growth of any bacteria that cause intracellular or persistent infections. 
New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Said claim is rendered vague and indefinite by the use of the term “preferably” because  ‘preferably’ is not definitive in that it is left to one’s choice and is considered to be not required or mandatory; and thus, is not permitted in a claim. The ambiguity of scope is not clear as the Office does not know what is included and what is to be excluded.  As written, it is impossible to determine the metes and bounds of the claimed invention.
Conclusion
6.	No claim is allowed.

7.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        December 13, 2022

/BRIAN GANGLE/Primary Examiner, Art Unit 1645